Pobicle Bearman FELL

Name and Pasoner/Booking Humber
PSPGE Cente: *0n]

Place of chnaase

PO Pex B2OCO
Mailing Address

Florence, ADL 45132
City. State, Zip Code

 

 

| GLERK U 8 BRBTAICT COURT
DISTRICT GF ARIZONA sf
joy pepury |

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

fen }rick Wade. Be ayiud :
(Full Nase of Plaintiff)

Plaintiff,
¥. (gravida) tapovily )

(1) Davi d ShaiAK (ofkreiny Caf fauity ),

(Full Name of Defendant)

 

 

 

(2) >

(3) >

(4) ,
Defendant(s).

2) Check if there are additional Defendants and attach page (-A listing them.

 

 

Jury Trial Demanded

 

 

Cc -PHX-SPL--MHB
CASE No. V20-02485-PH

 

(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT
BY A PRISONER

@ Original Complaint
() First Amended Complaint
[2 Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

3 28 U.S.C. § 1343(a); 42 U.S.C. § 1983

o 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S, 388 (1971).

C] Other:

 

2. Institution/city where violation occurred: Cente)

Revised VIMIG

uit Flovence , Ayizona

550/555

 

 

 

 
B. DEFENDANTS

 

 

1. Name of first Defendant: Dovid, Shinn . The first Defendant is employed
as: Diettoy of Prison sy¥shyg at_Centya) Of ee
{Position and Title} (institutions

2. Name of second Defendant:
as:

. The second Defendant is employed as:

 

 

as.

 

 

(Position and Title) a (lnstitution)
3. Name of third Defendant: . The third Defendant is employed
(Position and Title) “ (Institution)
4. Name of fourth Defendant: — . The fourth Defendant is employed

as:

 

(Position and Title}

(institution)

If you name more than four Defendants, auswer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

i. Have you filed any other lawsuits while you were a prisoner? Bi Yes CO No

2. If yes, how many lawsuits have you filed? 5... Describe the previous lawsuits:

a, First prior lawsuit;
lL. Parties: _Bearuf
Court and case nurnber:

2.
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) _
C

wyhDp ay

b. Second prior lawsuit:
l. Parties: Peay p
2. Court and case number;

v. fo Dept. of Corfichend
WMO] -O) - 00749 -IC

 

v. Pyoaro

206-ty-7 tary - FIM = £29 6 FF

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)_2.5 23 5¢2

 

c. Third prior lawsuit:
lL. Parties: Deaywd
2. Court and case number:

 

Bis -tv 7 OLL9G - oz

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)_¢¢?7/7¢7

 

I€ you fled more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
- a. Fourth Prtvions Lawomy,
1, Parkes’: Dearnp Vo Ryavy eta):
21. Case No’, 2119- CV 705$26 -SPL-MHG

%, Weswik 961 Pen ding

 

@. Fibs Previous Lawsui}?
). Pavbea' Bear v. Shinn eka),
2, Case No’ 2°20-€V-01553-SPL-myr

3, Rtn. Shn Pending a De alae era

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
D. CAUSE OF ACTION

 

 

COUNTI
1. State the constitutional or other federal civil right that was violated: (el): igh dune Lang Use and
Enshilvtowalred fersmns Aor CRLUIPAY ond dae Fivsk Penden Fete of Radigiovy .
2. Count. Identify the issue involved. Check only one. State additional issues in separate counts.
CJ Basic necessities QO Mail Cl] Access to the court CO Medical care
O Disciplinary proceedings C] Property {J Exercise of religion 2 Retaliation
([] Excessive force by an officer [ Threat to safety 0 Other: .

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Oy July 2, 2010 The Drirons Depavbomt of Costections (ADC) iisntd innake moh fiushion 2.0- 5) Previdios nobet
that Apc’ he shey Meal Play ie beioy itplectd why Ulsan Meo} flan OA Joly J 3 2020 Pletal lf Ld. ae “aiorme)
Compl leainy to bs COTTE, On July & 2020 Plasabi FY wrote a Jeb ot denosnd Le ADC 3 Aiomney fuse ph helo, bx daly Z,
2020 Boinbiths (OIL denied jis inkzons), On July 7 2020 Laiotilf filed o fez ig) svirvance On Zoby 2o20 Adu.
Adan Soups denied Liorat bis erscvepet Oo Fay th wo Phiirbt! fied an oppeg) pe david Shion. Dieizes Bigry
aed DOL pispood tbro Je balinduv dys cpl Leia bE es ex hsnised,

 

Plain ith ip a Mosher obsir ving Messing Susity iongate He has bten on o Meshes diek since Whe Shard of his inearerrapon
no Febrvary 2007. i iwakinued by be served Wosher Corhiticd meals wundiogn fem}, veudionies . daicy. ond wget ye ducts, Bnet
Whios ort veuuietd wd dosh Cones Law a4 PlawhiTs sincerely held Clintons wenets. Debn dant Shion yapves be Sovee
Plasoitl: Jy adoph feliaions prathices not bis cw, Snth ps Fat Bn [ask Vegan igh, This inbsion ate Para hirfs Pi veipay
fraubive has placed a Sudotankal bavden oo bib chil Lik fo observe Sabbolly Jaws god th/y Days, Bait hls doctrine) posthen
ian thek meat ang darcy ave feguteemty } for ue peaubue er hs Leligions along ith be eve piy” ashy San dency besos
Enllowe shall poohs wine any foo) Hew ib touched, Somethi ae, ine Vege nit does por, and connok onawentee, Plana tt:
alse belitves vege barianiger i 13 cena dered spicing} weakness) and a decly ine of & demons’ Divecher Shien, jn in move fe
C &iavit A, Fey BI erawiy ©) CONTINUED PAGE 3-) .

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

Dayid Shiny, Was petce plocolitl Se vehwe Wis vorais. a2 We Vigan (nog kosher) viviaks is Uceytly bel relay
peels, Deltndant dhinn has alge nok wry ded pri Mek Yhe Vigaws Fare 25 Kpoht, femaias koyner, and 73
gupervised Wy a Loca) Bodbbsprta?) Super ies duc: ian aff Siagts af Lod hand Hing br platobéf {doo}, hy 3 -}) ‘

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Yes CINo
b. Did you submit a request for administrative relief on Count I? Yes ONo
c. Did you appeal your request for relief on Count I to the highest level? B&iYes ONo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
"3, Su pporti ney Facts

 

Force PlaintifFr to adopt veliqious peliets Dok Wis own, has now breached the Wall of Seperation of
Chuvela_and State, ond thus places ADC in a position to dictate (surstantially warden) the Yeligiows
observelons of PlainhFh, ADU also lacks any valid stom} concern to place Yhis subs tania) burden

on Plaratith, Rs the Cevbiitd Koshey Meal Plan costs ADG the some amonn? (2.06 per meal) as the

Bu ddist Vegary Meat Plan, ADC also allows o vendor to den) with We kitchen dukes ond food distribu pon,
Therefore, Paty lace omy cladon os te simpihed food service, Espectanly ia light of the Certbricd boshery Mee)

Plans existance in Mat ADC for decades, The ADC oso cannv} worry obor? Hie profi} margias oF Mest
verrdor as seems to be the cose heve, Instead ADC believes i} can continve to violate RLUIPA a i} chooses,
hoping mmoles will nok litigate, Tnstead , Plainht! vost now fetuse the Puddist Vegan meal, vist disciplinary
aclion for not aut pHing Hhe men), and proclaim o fost, Plambby songn} a least resbichve means }o resolve

this ; but Detrdemy Shinn ignored bos plecr, and iesing be tom ¥eopond Yo Yue briwwanet peer) on Yhis issue»

4, In jay a

Especially since ADC plans to serve open Food items, Defindan? shian has nob shown Phat the leecher
15 Levkried Kosher te process the Vegan food without} cros5- contamina }ion fvem non-koshtr jPemS. Tnemding,
yn} nok limited to diswashers, Sinks, knives, ovens, mityowaves, StYving line, food prep areas , e fe, There boye,
the Vtgar menu viololts Plainhirts tmets of faith and injures Plainh Fes body and spiriinad and
emotional walk with bod:

3-]
COUNT II
1. State the constitutional or other federal civil right that was violated: Peligiow: band Mist and

Ts Hb Hovey perso4s Be.

2. CountII. Identify the issue involved. Check only one, State additional issues in separate counts.

OC Basic necessities Mail D Access to the court CJ Medical care
C) Disciplinary proceedings C) Property @ Exercise of religion CO Retaliation
D Excessive force by an officer [J Threat to safety (2) Other: .

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

David Shinn bas dinitd Mainke access te Gfapty iced drm bok te vine) Plait is a Medstonty Jen
who hoi @ Sincerely Neg bitiet Yooh Grade Price is Me least vesbricive varons ter his ait, Saplath
Bedavalan wand. annua) Aply Devt obeserveHo: vay. Fyuil of Yhe Vind is bo be used ip al) of Plato tts ohigr vedios.
G9 Lommanded po Phe Sex iphaves 2] Robbinieg) Weibions, ( Exe} B expoaods en east of wintIisoge Junie)

 

Plainwlh thas previowly ikigatt) Vhis inne. ond wo 9 setHiment Hk David Shinn has decided dy ianove ,
Platahi te td his in formu) ee 9-4-20 Wig forma) guitvan ft. 7 915-20 his obatal ppb. $ayv12 Shan on ” 10-)- Zi
Wino jebwotd by vistond wilbia 30 days and) js now ethousded, Plain N wrole_o jeter of Demand Pp
Ass) Db. Soseph Bylo on 9-9-20 ond has no} yeceivid wry wri F hn yes pose .

 

Due ly Bevid Shians ethipns Pata te Cannet. Falf Nhs weck)y sabbath viPas), Hedavolth Yiaad , or
fwe geet? Hopy pegs David hina hes pileiided 72 LeasPrinaPt Leeteidy (E266) foc eee v2 ype)
brg0e Sure lint et Pe Ure) fron, Lae. Lonoke Loe doe burr At Sine YO bine ayege with
Mia htt sok Dt pas ven Loe ob: LLe & Liucibert Keel, Cryf Ls Lo:2 Lop same sport, JA
2017, hin ADC Hyloted grape pron Planbits s}ore list,

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

Plarmd¢ hy foo f fer) oneteve pS ftl/sigias Ata fp Last Times 20d David Suing fag Pd Lissabdl. >,
ophite ji bipaviee and pp pitt!) Be Cennivinen bs of biaiokthe 3 bf eapee Drs hacmtas
Ag Sz a a eee

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? HYes CNo
b. Did you submit a request for administrative relief on Count II? GYes ONo
c. Did you appeal your request for relief on Count II to the highest level? ; BI Yes O1No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
—E, REQUEST FOR RELIEF

State the relief you are secking:
Planbht szexvs Lompensatory any A Yur Wye der gos Lamon} by be dehy miiotd ab dvval, iq pene hive pepet
and ony and all ote appryorta ty kevie f

 

 

 

 

 

  

I declare under penalty of perjury that the foregoing is true and correct.

Executed on _10-73.7202-0 /; <
DATE SIGNATURE OF PLAINTIFF —

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.

6 5

 
 

 

 

 

 

 

 

 

 

Exuibiy A_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Arizona Department of Corrections
Rehabilitation and Reentry

Inmate Notification

SUBJECT ISSUED NOTIFICATION NUMBER
Common Fare Meal July 2, 2020

 

This information is to be posted for a minimum of 30 days in areas accessible to immates and shall be
made available to inmates who do not have access to posted copies,

NOTICE

Effective August 1, 2020, religious and kosher diets are bemg replaced with a plant based vegan common
fare meal which meets religious requirements for kosher, Halal and all other religions. The common fare
meal will also be offered.to general population inmates upon request, Inmates requesting the common fare
meal shall notify the chaplain (religious reasons) or their CO III (personal reasons) at least 30 days prior
to the start of the diet. If requesting to cancel the common fare mea! the inmate shall give a 30 day notice
to the chaplain (religious reasons) or CO III (personal reasons) prior to the cancelation of the diet.”

 

 

David Shinn
Director

or
 

 

 

 

 

 

 

 

 

 

Exim} DB |

 

Ar; dowit ot Jimmy Wavd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1, Jimmy D. Ward, under the penalty of perjury, state the following:

My name is Chaplain (Major) Jimmy D. Ward (USA Ret), currently Counselor at New Hope Counseling
Center Soldotna, Alaska and Counselor at Cook Inlet Council on Alcohol and Drug Abuse in Kenai and
Homer, Alaska. My duties also include doing Mental Health Assessments for inmates at Wildwaad
Correctional Complex in Kenai, Alaska.

During the last several years of my military career, | was the Chaplain Sponsor for the Jewish
Congregation where | also attended. It was my responsibility to make sure our soldiers and their families
had everything required to worship, observe, and celebrate all Sabbaths and Festivals outlined in the
religion of Judaism. i was aiso the spokesman representing the congregation and its members before
the Pentagon when situations of anti-Semitism flared.

| am writing this affidavit today regarding the importance of eating meat on the Sabbath and Festivais,
which is a centuries-old Jewish custom based on numerous Talmudic sources, for example Pesachim
109a and Shabbat 118b.

Regarding the Sabbath: the obligation to honor the Sabbath with food is found in the Code of Jewish
Law, Orach Chaim sec 242:1. The commentators there cite the Taimud (Shabbat 148) which ments
honoring the Shabbat with “large fish, the tips of garlic and dishes of turnips”, but clarify that these
dishes are meant only for itustration. in other words, the Talmud is giving examples of foods which
were significant in Talmudic times and thus appropriate for honoring the Sabbath. However, in more
recent times the most significant foods are wine [or Kosher grape juice open to air for 18 minutes] and
meat, in addition to other delicacies. Therefore, the Code of Jewish Law explicitly states in Orach Chaim
sec 250:2, that “a person should add his meal with meat, wine and delicacies according to his ability”.
This is also the ruling of later authorities. For example, Shulchan Aruch Harav states in Orach Chaim
242:4:

“.Most people presumably derive pleasure fram eating meat more than eating ather faads and from
drinking wine more than drinking other beverages. For this reason, people should be generous in their
consumption of meat and wine according to their capacity and financial resources.”

Regarding the Festivals: there is a clear obligation to eat meals which specifically include meat on
Festivals, because there is an additional obligation to not only honor the Festivals, but also to rejoice in
them. This is derived from Deuteronomy 16:14, “And you shall rejoice on your Festivals.” Thus,
Maimonides states in his Mishneh Torah, Laws of Festivals 6:18:

“Men should eat meat and drink wine, for there is no happiness without partaking of meat, nor is there
happiness without partaking of wine.”

(n other words, the means of rejoicing on the Festivals is the cansumotian af meat and wine.
Although the Code of Jewish Law (Orach Chaim 529) is somewhat ambiguous about the obligation to eat
specifically meat, that source clearly accepts that eating fine foods is an important component of
rejoicing in the Festivals, and that eating meat is an important way to fulfill this obligation of rejoicing.
See for example the gloss of the Magen Avraham ad foc, subsection 3 who clarifies that “it is a mitzvah
{i.2., commandment] to eat meat [on the Festival].”

Later authorities are explicit in the need to specifically consume meat in order to fulfill the obligation to
rejoice in and enjoy the Festivals. For example, the Kitzur Shulchan Aruch states (Laws of Rejoicing on
the Festivals 103:3):

“What is meant by delight? As our Rabbis, of blessed memory, said on each Yom Tov Ja Jewish Holiday),
you must have two meals, one at night and one during the day, but it is not our custom to have a third
meal. You are obligated to say Kiddush over a cup of wine before the meat. You shoutd say Hamotzt on

Two whole loaves as you do on Shabbos, and you should be lavish with meat, wine and sweets,
according to your means.”

So too, Shulchan Aruch Harav states (Orach Chaim Sec 529:4}:

“He shouid prepare his meal expansivety with meat, wine and delicacies according to his ability, and
shouid not skimp in the preparations for the Festival.”

The Mishnah Berurah likewise writes (Orach Chaim Sec 529 subsection 11) that “it is a mitzvah
[commandment] to eat meat Jon the Festival ,” citing Maimonides’ ruling.

| would also point out that Jewish law regards custom as paramount {“the customs of our Fathers jnave
the authority of] Torah” ~ see for example Tosafos to Menachot 20h, s.v. venifsal). As countless Jews of
all backgrounds can attest, enjoying a meal including meat or chicken is an indispensable and timeless
way to celebrate all major Jewish Festivals. This is especially true of those holidays that are Biblically
mandated: Rosh Hashanah, Sukkot, Passover, and Shavuot. Many Jews fondly describe the brisket they
ate on Passover, or the roast they enjoyed on Rosh Hashanah. This isn’t only a matter of sentimentality;
such recollections are a testament to the traditional way of celebrating the Festivals, and therefore
legally significant according to Jewish law.

Regarding the eating of dairy foods on Shavuot: the custom to eat dairy is cited in the Code of Jewish
Law (Shulchan Aruch) 494, sec 3 in the gloss of the Rema.

Regarding this custom, the Magen Avraham ad Joc subsection 6 writes: "There are many reasons for this
custom...and the customs of our fathers [have the binding authority of} Torah.” The Magen Avraham is
similarly cited by later authorities including the Mishnah Berurah (ad loc, subsection 12} and the
Shulchan Aruch Harav (Sec 494:16).

The authorities point out that the custom to eat dairy in no way negates the mitzvah to eat meat ona
Festival (as detailed above}. Because the laws of Kosher prohibit consuming meat and dairy together,
precautions must be taken to avoid any mixing of the two ina single meal. As detailed in the Code of

Jewish Law, Yoreh Deah sections 88-89. Minimally, there is no need to wait any specific length of time

2
between the dairy and the meat. Instead, any intermingling of the two is avoided by eating some dairy
specifically first, then following that up with a meat or chicken meal.

Regarding Yom Kippur: since this is a Biblical fast day, no meals are eaten during Yom Kippur. However,
there is a mitzvah to eat two festive meals before the fast; one before noan and one preceding the fast.
These meals are considered Festival meals, and therefore are customarily meat or chicken based — see
Mishnah Berurah to Orach Chaim sec 604, subsection 2, where he writes that the custom to eat chicken
applies even to the meal eaten the morning before Yom Kippur, and certainly to the meal eaten right

before the fast begins.

As a former chapiain whose duty was to hefp meet the religious needs of soldiers and their families and
also as a practicing Torah-observant befiever, { confirm that the above is entirely in accordance with

actual Jewish practice.

Dated: September 14, 2020 Chaplain Jimmy D. Ward {USA Ret}

Mg)

  
 

  

Notary Public
LYNDSAY APPELHANZ
State of Alaska F

My Commission Expires Aug. 6, 2023 #

    
   
State of Alaska

: re Judicial District
THIS IS TO CERTIFY that on the [y4 day of Sealan be , of 020

(date) month) (year)

YJ imm Y | \S ar , known to me to be the individual or

(name of individual)
s

  
  

 

individuals named by the within
personally appeared before me and acknowledged that (he/she/they} signed said document freely and

voluntarily for the uses and purposes stated within.

GIVEN UNDER MY,HAND and official seal:

Dated:

 

 
 
 
 

  

2 Wolic for the stak Nas a
Notary Public My Appointment Expires: 06/06/23
LYNOSAY, APPELHANZ
[State of Alaska |

My Commission Expires Aug. 6, 2023 P

       
 

 

 

 

 

 

 

 

 

 

ehh eee

 

God's Feod Lanse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
NENA EAL hak ce i td RE Oe a rea mee att A at cot Casha en AS

 

wee aren mea

ec

today eee poo}, 16 J atgene JOU

"one ieee

 

 

 

 

joxjti09 s

ston
‘Tego Sa amen yw bs
me ; ez Teagan

 

 

 

 
6

“parp [yorssayy] ystAyD ayes aso
AO} AIYJOAG IY} “PIMA St YBIM ST OA oY sspaymouwy neds
YSNOIQ) 10, ZS[Opl 0} pesos ssungqy 7vo 0} pousy}suer3s
oq ‘YBOA SE oy JL ‘a0ugFDsHOD sIy jou pM ‘eydure,
S,JOpi We oF Sayurp ‘odpojMouy aavry oy ‘nod soos ouoawios
ji 10g “YIM Jy OF HOG Sayquinis & suIdj0q MOYotIOS
jOW S90p SIMOA JO ATAOGT SiG} JE) o1ed oF] ING,

 

 

“ye
Op 9AA JI 19}}9q 34) 10M ee JOU Op asi JI aS1OM BY} ISqIIOU
a1B 3M [por 02 SH PUIUAWIOD jou [JIM poo}; yng,
tazepqoid oy} eajos 0} Aem SuIAO] 9M WYSNe}
Mlgse s0Ulo jNDYS “S[OPT 0} Pelajyo woeq pey yey) Jeour Jo Sues oy Aq papuayjo
eiam pue {sed ai] ut Agelopr pesjoeid pey sisacleg oulos asneoog

(SVN L'8 109 1) — W PALGEP Ss} yeoms
SUl9q VUISTOS EY] PUL ffOpPl UL 6} PadLIVSs a10M 7
JI SB poof yes ‘MoU [UN [OPT 94} 07 pawteysnose Sureq ‘eurOs
jnq taspayMouy SUI VARY] UOTE [TY JOU AIAVMOP,,
‘[OPI Ue 01 paloyjo waaq prey ey}
[eUnue Ue Jo Jeol oy] Sunyono} JO YUN] JOU pNom OYM sIsAaT[ag ore sayy ‘ony
ST SIG] YSNOY] USAG, “sUO]S JO Poo Jo sfopr Aarau mq FTe ye spo jou are spo
ueded oy] Jey] pue pon ouo Ayuo st Ajyeor 101TH yey no popmtod jnvys

(7g 109 D 980 JNG poy AsO OU sf avay] peuy
PUT ‘PpIOM Of} Ul SUINION S? [OPI WE PET} sLOWy 9d “SjOPL 03
parajjo s#urq} Jo sues ayy SuW299u09 3a1052.19T]],,,
:JBOUL [BUT TRSTO 0} Aja Zunnayax sl
Hi yeu] auIMsse UO OM “MET SpOH Jo SuIpuRjsiepun Imo uO paseg ‘syemII Uesed
ul pasn Useq sey YOY pooj suonusm Ajyaiow yT “pooj [euUe Tesyps jo Suryevods
SI Jt oyyer nq “poo} [ee Weafoun jnoqe Bune) st 1x9} OU] Jey soueplad
OU SI o1eq) ‘uIese a9UQ, “YULIOD se yons sono ueBed wr soyovid woumu09
B sem sity ‘Apuaieddy “pros oq 0} JoyIeUl oy) 0} Waze}] Woy} pue sjopt 0} porayjo
useq sey yet} Jeour ynq “wustweLiejodaa pue sAep yetoads you st joafqns at] e107]
“SUBTYIWIOT BY} 0} TOYS] SMI SynpYys UL PUNOJ SI UCHeNIs reps Vv

 

 

~ STOP] Q3 perso eI. ~ ©

‘ae9[oUn parepop por) yor
SyeolU MOQe BULAE] JOU SI IFT “WistueTIe}oB0 yenjinds Jo WO] sy] Ut WUAsTONOOSe
qnoqe SULyye) sl yroyg ‘adessed saoge ay] Ul yey} ‘aes om suTy

(€Zip1 Woy) UES SP Aes WO you
ST FOADJVYA OJ YI Woy ye jou saop ay asnvsaq ‘[zpaus]
$183 oy Ji pouwepued st sjqnop oym oy mq,

te

AOT[OJ [[! Ole OM OUIS “QIOJoIOyT, “Ise oy Jo syueaios ye ae oy

81 ‘

 

7018
JO SUCHMJep JUeUTEIsay, MON. UEUL aT} JO suo sn SOAIS pHDYS ‘SN, “MIs B OU
StH puejsiapun om YBNoy] UdAd ‘UIs B 9q 04 aAdTIaq Aouy Yor Surmpouros 8u1o0p
OFA sttoautos }dure} st Op 0} JOU [MJorRO ATOA aq Ist OM 1eO AA “saneSoraid
SPOD SI Jey} SOUIS sIOYeUL osoy}] Ui Ioyjoue suo oSpnf jou prnoys om ‘syrearas

(p-EpT “Woy)

4 PULIS UIT] OYVU 01 V{QE SI por) 10; “puyzs 0} apeUT
9q [IM of “paapuy “syjey 10 spurys ay JaJseuI MAO sIy Oy,
GJ0eAIVS S,jeyjoue edpnf o} nod aie oAA “WY ~paataaar
sey pox) Joy isyea og wy aSpnf [yvauw uvaja fo pury |
dup] 38s JOU SIOp OYA UNIT 3OU Ja] PUL ea JON sI0p ouM
wiry esidsep [sypau uaa] syeo oyss wINy 30U 497,

“SIOASTIOG JO Apoq ay} Ul Worstessrp Surproae snqp | ' SAO]
0} MoY Surures, pue Joqjoue suo Sur8pnf you noge soydtomad yemmnds joepodur
suIOs Wows}. 0} Ayrumroddo sq soyE) ‘wT si0jeq onys,z ox] ‘nDYS :

‘suoseal Jemmuids, 1oj Surjatuos wor Surmejsqe “uuSTOTIa9: 2 SP

UMOIY st sorjovid jo adAy sry, “sMUpLy Uo yeoUT WEN} IONE Ys yea 0} syuarsype
Hoy jo ye pomnbel uonenrmouep sofeur ouo usym o8e-sreak Aueut yet
jou SBM ][ “STINGS weYsUYyD [euoHIpeR uTNpPLM punoj aq UsAe Teo Aonepua}
SI], “Pooy fo sod ureyieo woy Surnrejsqe 10 Suse 10j skep Ltet-aniae) ayensisep
0} AoUapUs) OY} SI SMOISIa1 afyUED ueded Jo sonsusjoRIEYO oy) JO 219 :
(Cstoseas enjids 103 Ayajos
qnq ‘shoseal Yyeoy Joy uetrejoZea ev Sulaq IMoge jou si onssi oy 9OHON) “yeow
Jo pury Aue yea 0} Suorm Aypemunds st yt sory} oy stretieja BoA esol} inode Op.o}
yeYM ING ‘s}eaur URsTIUN Jeo ABUT SIO JAyJOyM JOU st eroy uoysenb sayy:

 

({-LE-pL toy) ,

a 4.'S8[qujadIA A7UO SJBa YROAA SI OA ay Ing SSaihy ye

 

yes AVOT OY SoASTOG 9UO 10,7 “ssurg} [Ay3qQnop s9A0 soindsrp
0} JOU 77g ‘HEY OY} Ul YEA SI OYA 9U0 9AI9I0y,,

MOU IB S]BAUI [JB We{O 0} pasn souryoutos si oSessed ioqjoue 19%

~ sung y Ty suneg ~

i
cue Bayo
\

“(ors
‘dy 4 SMB] Atejerp Ystmar on} ysrjoge JOU SQOP YSIOA SI} “elOJerey], “pooy sr

pop Aq poyeoro SuArOAa jou Ng “pood st pod Aq poyearo SurAOAg,, I

Aanguonea?

juaUIDISe, MAN ysimar Sty WI suoUNMMOS UIIg ‘FY pled Iq sv i

aa uassyneH)

WIA PIAjeoe.1 aq 0} paywetd *,, JOU SeAK PT LU] pornsse aq ues nos ‘(sueumy IO}

SNOT 4OU 10) snouostod sr yuerd ureyioo & yey ome ore NOK J] ‘snogugna
i

‘
'
i

 

:
